104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Danny D. GOODROAD, Appellant,v.Lynn DELANO, Commissioner of Corrections;  Les Hawkey,Minnehaha County Sheriff;  Hubert H. Humphrey,III, Minnesota Attorney General, Appellees.
No. 95-3972.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 25, 1996Filed:  November 29, 1996

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The District Court1 dismissed Danny D. Goodroad's 28 U.S.C. § 2254 petition, on the ground that Goodroad was not "in custody" within the meaning of § 2254 at the time he filed his petition.  Goodroad appeals the dismissal order.


2
Having considered the case, we conclude that the District Court's dismissal of Goodroad's petition for lack of subject matter jurisdiction was correct.  No error of law appears, and an opinion by this Court would add nothing new to the existing body of law on the "in custody" requirement.  Accordingly, we affirm the order of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Davis, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable John M. Mason, United States Magistrate Judge for the District of Minnesota